UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 12-6809


DAMEON T. MILES,

                Petitioner - Appellant,

          v.

HAROLD W. CLARKE, VDOC Director,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:10-cv-00254-MHL)


Submitted:   September 25, 2012           Decided:   October 17, 2012


Before MOTZ, GREGORY, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dameon T. Miles, Appellant Pro Se. Steven Andrew Witmer, Senior
Assistant Attorney General, Thomas Drummond Bagwell, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dameon T. Miles seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues      a      certificate         of         appealability.           28     U.S.C.

§ 2253(c)(1)(A) (2006).           A certificate of appealability will not

issue     absent      “a    substantial       showing      of     the   denial     of   a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating         that   reasonable     jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El    v.    Cockrell,     537    U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                          Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Miles has not made the requisite showing.                             Accordingly,

although we grant Miles’ motion for judicial notice, we deny a

certificate of appealability, deny leave to proceed in forma

pauperis,       and   dismiss     the       appeal.       We    dispense    with    oral

argument because the facts and legal contentions are adequately

                                              2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3